Appeals from four orders of the Surrogate’s Court, Queens County. Order dated October 18, 1944, granting in part and denying in part the appellant’s application for a bill of particulars and postponing the filing of the bill as to the items granted until the termination of an examination before trial of the appellant pursuant to order, insofar as appealed from, affirmed, without costs. Order denying the application for the examination of the respondent, as an adverse party, before trial, modified on the law and the facts by striking out the words “ in all respects denied ” and in place thereof inserting a provision granting the motion to the extent of permitting such examination as to the second item but limiting the examination to the impression made upon him as a layman by the acts and declarations of the deceased to which he may testify. As so modified, the order is affirmed, without costs. Order permitting an amendment to the objections theretofore filed affirmed, without costs. (Matter of Carpenter, 252 App. Div. 885.) Order granting the examination of the appellant, as an adverse party, before trial, modified on the law and the facts by limiting the period of the examination to a time beginning one year prior to the execution of the document propounded as the last will and testament of the deceased and extending to the date of the decedent’s death. As so modified, the order is affirmed, without costs. No opinion. Close, P. J., Hagarty, Carswell, Adel and Aid-rich, JJ., concur.